DETAILED ACTION
Remarks
This final office action is in response to the amendments filled on 12/09/2021. Claims 1 and 3-6 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. DE 102017101782.8, filed on 1/30/2017.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0033580 (“Wang”), and in view of US 2015/0088060 (“Wang’060”), and further in view of US 2013/0297319 (“Kim”).
Regarding claim 1, Wang discloses a surgery assistance system for guiding a medical auxiliary instrument (see fig 1, where 16 is a surgical instrument) into an operating space of a patient body, at least in sections (see [0010], where “The surgical instrument 16 is typically an endoscope which is inserted into the abdomen of the patient 12. The endoscope 16 enters the patient through a cannula, wherein the scope 16 rotate about a cannula pivot point.”), and which is movable in a controlled manner (see [0011], where “The robotic arm assembly 14 controlled by a computer 20.”), comprising:
 robot kinematics receiving the medical auxiliary instrument by an auxiliary instrument holder on the free end side (see [0012], where “The linkage arm assembly 26 includes a first linkage arm 28 attached to a first rotary actuator 30 and an end effector 32.”; see also fig 1, where surgical instrument, 16 is attached on the free end of robot arm, 32), 
wherein the robot kinematics can be moved in a motor-controlled manner via control signals generated by a control unit for guiding the medical auxiliary instrument in the operating space (see [0012], where “The actuators 24, 30 and 34 rotate in response to output signals provided by the computer 20.”; see also fig 1, where 20 is the control unit. See also [0054], where “The incremental movements ΔX and ΔY are inserted into the algorithms described above for computing the angular movements (Δa2 and Δa3) of the robotic arm assembly to determine the amount of rotation that is to be provided by each electric motor.”), 
wherein at least one voice control routine is executed in the control unit, via which different voice commands are detected and evaluated and control signals ascertained in dependence thereof are determined (see fig 5, where an example of voice commands (words and combinations of words) provided to robot are shown. See also [0020], where “A grammar ,
the voice control routine is configured for detecting and evaluating voice command combinations including at least a first and a second voice command (see [0021], where “If the spoken word is AESOP the process continues to state 1. The process next determines whether the user has spoken a word that satisfies a condition to advance to states 2-6. These words include "move", "step", "save", "return", "speed", "track instrument" and "track head".”; see also fig 5, where multiple voice commands are given. Move, save, speed, track instrument, track head etc. corresponds to first voice commands and slow, medium fast, slower, faster etc. corresponds to second voice commands. See also [0019]), 
wherein direction or speed information is assigned to the first voice command (see fig 5, where state 4 is for speed information as voice command.) and (see fig 5, where state 4 also shows slow, medium, fast, slower, faster as second voice command.), and
depending on the detected direction or speed information and the information (see [0022], where , 
wherein the direction information indicates direction of movement of the medical auxiliary instrument in the Cartesian reference coordinate system (see [0021], where “The move and step commands induce movement of the scope in a desired direction.”; see also [0033], where “when the surgeon commands the scope to move up, the scope always appears to move in the up direction. To accomplish this result, the processor 78 converts the desired movement of the end of the endoscope in the third coordinate system to coordinates in the second coordinate system, and then converts the coordinates of the second coordinate system into the coordinates of the first coordinate system.”; see also fig 6, where movement of a robotic arm with respect to coordinate system is shown. see also [0055]), wherein the voice control routine is arranged for detecting and evaluating the first and second voice commands directly chronologically following one another (see [0020], where “The process contains a number of states advanced by the satisfaction of a condition. If the voice command provided by the user satisfies a first condition, then the process proceeds to the first state. If a condition of a next state is satisfied then the process proceeds to the next corresponding state, and so .
Wang does not disclose the following limitations:
 the second voice command is amount information and the amount information indicates a path length or route along the direction of movement in the Cartesian reference coordinate system, and 
wherein the voice control routine is arranged for detecting … chronologically following one another within a pre-set time duration.
However Wang’060 discloses a computer controlled surgical system, wherein the second voice command is amount information and the amount information indicates a path length or route along the direction of movement in the Cartesian reference coordinate system (see [0044], where “Each of the commands may also include a subsequent identifier further defining the command. In embodiments, the "deflect" command may be followed by an angle and direction of deflection. The "advance" and "withdraw" commands may be followed by the distance that the user desires the catheter 12 to move within the blood vessel.”; see also [0008], where “The voice control module may include a microphone and a speech-recognition engine. The speech-recognition engine may be configured to detect voice input and to match the voice input to one or more commands associated with the configuration.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang to incorporate the teachings of Wang’060 by including the above feature, the second voice command is amount information and the amount information indicates a path length or route along the direction of movement in the Cartesian reference coordinate system, for increasing the precision of approaching a target position without hurting the patient.
Wang in view of Wang’060 does not disclose the following limitation:
wherein the voice control routine is arranged for detecting… chronologically following one another within a pre-set time duration.
However Kim discloses a system, wherein the voice control routine is arranged for detecting… chronologically following one another within a pre-set time duration (see [0069], where “the controller of the mobile device may recognize the voice command and input direction of each of at least two successive audio signals received within a preset time period, sequentially for the at least two audio signals… and control execution of a predetermined control command”; see also fig 21, where method of controlling a mobile device via voice command is shown. see also [0128], where “ Referring to FIG. 21, at least two audio signals are received through at least one microphone sensor within a predetermined time period (S2100).”; two audio signals are received within predetermined time. See also fig 6, where some examples of voice commands are given e.g. unlock mobile).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang in view of Wang’060 to incorporate the teachings of Kim by including the above feature, wherein the voice control routine is arranged for detecting… chronologically following one another within a pre-set time duration,
Regarding claim 3, Wang further discloses a surgery assistance system, wherein the first and second voice commands each comprise one or more words (see fig 5, where an example of voice commands (words and combinations of words) provided to robot are shown. See also [0019], where “The electronic words are provided to the processor 78. The processor 78 compares a word, or a combination of words to predefined robot commands that are stored within a library in the memory 80 of the computer 20. If a word, or combination of words match a word or combination of words in the library, the processor 78 provides output commands to the D/A converter 84 to move the robotic arm in accordance with the command.”).
Regarding claim 4, Wang further discloses a surgery assistance system, wherein voice control is activated by the voice control routine only if the surgeon actuates an activation element or if an activation voice command is present (see [0020], where “when the user provides a voice command, the process initially determines whether the spoken word is AESOP. If the spoken word is not AESOP then the process ends.”; see also [0021], where “If the spoken word is AESOP the process continues to state 1.”; User activate the system by  a defined voice command, AESOP).
Regarding claim 5, Wang further discloses a surgery assistance system, wherein the actual position of the medical auxiliary instrument with regard to the reference coordinate system can be stored by a third voice command and can be retrieved again in a targeted manner by a fourth voice command (see fig 5, save and return voice commands. See also [0021], where “The save command saves the position of the endoscope within the memory of the computer. The return command will return the scope to a saved position.”; see also [0068], .
Regarding claim 6, Wang further discloses a method for generating control signals for controlling a motor-controlled movable robot kinematics of a surgery assistance system (see [0011], where “The robotic arm assembly 14 controlled by a computer 20.”; see also [0012], where “The actuators 24, 30 and 34 rotate in response to output signals provided by the computer 20.”; see also fig 1, where 20 is the control unit. See also [0054], where “The incremental movements ΔX and ΔY are inserted into the algorithms described above for computing the angular movements (Δa2 and Δa3) of the robotic arm assembly to determine the amount of rotation that is to be provided by each electric motor.”) for guiding a medical auxiliary instrument (see fig 1, where 16 is a surgical instrument.),
in which the medical auxiliary instrument is arranged via an auxiliary instrument holder on a free end side on the robot kinematics (see [0012], where “The linkage arm assembly 26 includes a first linkage arm 28 attached to a first rotary actuator 30 and an end effector 32.”; see also fig 1, where surgical instrument, 16 is attached on the free end of robot arm, 32), 
in which the medical auxiliary instrument can be inserted via a first surgical opening into the an operating space of a patient body, at least in sections (see [0010], where “The surgical instrument 16 is typically an endoscope which is inserted into the abdomen of the , and 
in which the control signals are determined by at least one voice control routine executed in a control unit (see fig 5, where an example of voice commands (words and combinations of words) provided to robot are shown. See also [0020], where “A grammar process is performed to determine whether the voice commands satisfy certain conditions. The process contains a number of states advanced by the satisfaction of a condition. If the voice command provided by the user satisfies a first condition, then the process proceeds to the first state. If a condition of a next state is satisfied then the process proceeds to the next corresponding state, and so forth and so on.”), 
wherein by the voice control routine a voice command combination consisting of including at least a first voice command and a second voice command are detected and evaluated (see [0021], where “If the spoken word is AESOP the process continues to state 1. The process next determines whether the user has spoken a word that satisfies a condition to advance to states 2-6. These words include "move", "step", "save", "return", "speed", "track instrument" and "track head".”; see also fig 5, where multiple voice commands are given. Move, save, speed, track instrument, track head etc. corresponds to first voice commands and slow, medium fast, slower, faster etc. corresponds to second voice commands. See also [0019]), 
wherein direction or speed information is assigned to the first voice command (see fig 5, where state 4 is for speed information as voice command.) and system (see fig 5, where state 4 also shows slow, medium, fast, slower, faster as second voice command.), and 
depending on the direction or speed information and the information (see [0022], where “When a certain number of conditions have been met, the processor 78 will provide an output command to the D/A converter 84 in accordance with the voice commands. For example, if the user says "AESOP move left", the processor 78 will provide output commands to move the endoscope 12, so that the image displayed by the monitor moves in a leftward direction.”; see also [0002], where “The present invention is a robotic system which controls the movement of a surgical instrument in response to voice commands from the user.”; see also [0070]), 
wherein the direction information indicates a direction of movement of the auxiliary instrument in the Cartesian reference coordinate system (see [0021], where “The move and step commands induce movement of the scope in a desired direction.”; see also [0033], where “when the surgeon commands the scope to move up, the scope always appears to move in the up direction. To accomplish this result, the processor 78 converts the desired movement of the end of the endoscope in the third coordinate system to coordinates in the second coordinate system, and then converts the coordinates of the second coordinate system into the coordinates of the first coordinate system.”; see also fig 6, where movement of a robotic arm with respect to coordinate system is , wherein the voice control routine is arranged for detecting and evaluating the first and second voice commands directly chronologically following one another (see [0020], where “The process contains a number of states advanced by the satisfaction of a condition. If the voice command provided by the user satisfies a first condition, then the process proceeds to the first state. If a condition of a next state is satisfied then the process proceeds to the next corresponding state, and so forth and so on.”; see also fig 5, the system follow a sequential steps e.g. if condition for state 1 met then move to state 1 from state 0, then if condition for state 2 met then move to state 2 from state 1. The process follow the sequence as 0[Wingdings font/0xE0]1[Wingdings font/0xE0]2[Wingdings font/0xE0]7).
Wang does not disclose the following limitations:
 the second voice command is amount information and the amount information indicates a path length or route along the direction of movement in the Cartesian reference coordinate system, and
wherein the voice control routine is arranged for detecting… chronologically following one another within a pre-set time duration.
However Wang’060 further discloses a computer controlled surgical system, wherein the second voice command is amount information and the amount information indicates a path length or route along the direction of movement in the Cartesian reference coordinate system (see [0044], where “Each of the commands may also include a subsequent identifier further defining the command. In embodiments, the "deflect" command may be followed by an angle and direction of deflection. The "advance" and "withdraw" commands may be followed by the distance that the user desires the catheter 12 to move within the blood vessel.”; see also .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang to incorporate the teachings of Wang’060 by including the above feature, the second voice command is amount information and the amount information indicates a path length or route along the direction of movement in the Cartesian reference coordinate system, for increasing the precision of approaching a target position without hurting the patient.
Wang in view of Wang’060 does not disclose the following limitation:
wherein the voice control routine is arranged for detecting… chronologically following one another within a pre-set time duration.
However Kim further discloses a system, wherein the voice control routine is arranged for detecting… chronologically following one another within a pre-set time duration (see [0069], where “the controller of the mobile device may recognize the voice command and input direction of each of at least two successive audio signals received within a preset time period, sequentially for the at least two audio signals… and control execution of a predetermined control command”; see also fig 21, where method of controlling a mobile device via voice command is shown. see also [0128], where “ Referring to FIG. 21, at least two audio signals are received through at least one microphone sensor within a predetermined time period (S2100).”; two audio signals are received within predetermined time. See also fig 6, where some examples of voice commands are given e.g. unlock mobile).
wherein the voice control routine is arranged for detecting… chronologically following one another within a pre-set time duration, for increasing user convenience during procedure.
Response to Arguments
Applicant’s arguments with respect to claim 1 and 3-6 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2017/0133011 (“Chen”) discloses a method for activating devices through multiple voice commands within predetermined time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /

/HARRY Y OH/Primary Examiner, Art Unit 3664